UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.1-4978 SOLITRON DEVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-1684144 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3301 Electronics Way, West Palm Beach, Florida (Address of Principal Executive Offices) (Zip Code) (561) 848-4311 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of October 1, 2012 was 2,177,832. SOLITRON DEVICES, INC. TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Balance Sheets August 31, 2012 (unaudited) and February 29, 2012 3 Condensed Statements of Income (unaudited) Three and Six Months Ended August 31, 2012 and 2011 4 Condensed Statements of Cash Flows (unaudited) Six Months Ended August 31, 2012 and 2011 5 Notes to Condensed Financial Statements 6-11 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 12-16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SOLITRON DEVICES, INC. BALANCE SHEETS AS OF AUGUST 31, 2, 2012(unaudited) Aug 31, Feb 29, ASSETS (in thousands, except for shares) CURRENT ASSETS Cash and cash equivalents $ $ Treasury bills and certificates of deposit Accounts receivable, less allowance for doubtful accounts of $2 and $95 Inventories, net(Note 5) Prepaid expenses TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS 22 49 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Prepetition liabilities Customer deposits 67 25 Accrued expenses(Note 8) TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, authorized 500,000 shares, none issued - - Common stock, $.01 par value, authorized 10,000,000 shares, 2,177,832 shares issued and outstanding, net of 173,287 shares of treasury stock as of August 31, 2012. 2,267,775 shares issued and outstanding, net of 273,230 shares of treasury stock as of February 29, 2012 23 23 Additional paid-in capital Retained earnings Less treasury stock (Note 11) - TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. 3 SOLITRON DEVICES, INC. CONDENSED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2, 2011 (Unaudited, in thousands except for share and per share amounts) Three months Six Months NET SALES $ Cost of Sales Gross Profit Selling, General and Administrative Expenses Operating Income Other income (Note 7) Other income 12 - 12 - Interest Income 12 4 27 11 Total other income 24 4 39 11 Income before provision for income taxes Provision for income taxes (2
